1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                   No. 2:16-cr-00217-MCE
12                     Plaintiff,
13          v.                                    ORDER
14    SATISH KARTAN and
      SHARMISTHA BARAI,
15
                       Defendants.
16

17         After review of the record, the Court makes the following Orders:

18         In the United States’ Exhibit List, filed February 4, 2019 (ECF No. 85), Exhibit 41

19   was entitled: “Preview of nanny ads from Cloud 9 to Kartan listing his yahoo address

20   (bates 6883.44144)”. In the United States’ First Amended Exhibit List filed February 18,

21   2019 (ECF No. 115) and the Second Amended Exhibit List filed March 3, 2019 (ECF No.

22   146), Exhibit 41 was entitled: “Reserved”. Pursuant to a telephone conversation with

23   counsel, Katherine Lydon, and the Court’s Courtroom Deputy on March 14, 2019, the

24   Court was advised Exhibit 41 as listed in ECF No. 85 was subsumed into Exhibit 40 as

25   listed in ECF Nos. 115 and 146.

26   ///

27   ///

28   ///
                                                  1
1           On March 4, 2019 at 9:58 a.m., counsel, Katherine Lydon, moved for the
2    admission of Exhibits 26-61 and with no objection by the defense, the Court admitted
3    Exhibits 26-61. The Court’s Final Pretrial Order requires the parties to “expressly
4    reserve the right to offer additional exhibits at trial”. See ECF No. 80 at 3:3. Although
5    the incorporation of Exhibit 41 into Exhibit 40 does not add an “additional exhibit”, at a
6    minimum and as a courtesy to the Court, counsel should have stated the change on the
7    record for the Court and all parties.
8           Based on review of the record, the Court provided the jury with Exhibit 40 that
9    includes former Exhibit 41 for their deliberations. The jury was not provided an Exhibit
10   41. The final exhibit list will reflect Exhibit 41 as “reserved” and admitted as of March 4,
11   2019 with notation of the incorporation into Exhibit 40.
12          It is further ordered, counsel for the United States and the Defendants are to file
13   their final, amended exhibit lists not later than 3:00 p.m., on March 14, 2019.
14

15   DATED: March 14, 2019
16

17

18                                      _______________________________________
                                        MORRISON C. ENGLAND, JR.
19
                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                    2
